Citation Nr: 0843935	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-21 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
private medical expenses incurred at Lee Memorial Hospital 
and Tampa General Hospital from April 22, 2005 to June 28, 
2005.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1959 to January 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations by the Department of 
Veterans Affairs Medical Center (VAMC) in Bay Pines, Florida, 
that determined the veteran was not entitled to payment or 
reimbursement for the cost of private medical expenses.

In September 2007, the Board remanded this matter to clarify 
the Veterans Service Organization chosen as the veteran's 
representative, and to afford the veteran a Travel Board 
hearing as requested.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requests payment or reimbursement of unauthorized 
medical expenses from treatment.  The veteran contends that 
the treatment provided from April 22, 2005 to June 28, 2005 
was for an emergent condition and that a VA facility was not 
feasibly available.

Because the medical expenses incurred were not authorized, 
the next determination that must be made is whether the 
veteran is entitled to reimbursement or payment by VA of such 
unauthorized medical expenses.  Payment or reimbursement for 
emergency services for non-service-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Public Law 106-177.  The provisions of the Act became 
effective as of May 29, 2000.

To be eligible for reimbursement, the treatment must satisfy 
all of the following conditions: (1) The emergency services 
were provided in a hospital emergency department or a similar 
facility providing emergency care; (2) A prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention for the initial evaluation and 
treatment would have been hazardous to life or health; (3) A 
VA or other Federal facility was not feasibly available and 
an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson; (4) The care 
beyond the initial emergency evaluation and treatment was for 
a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility, with the medical emergency 
lasting only until stabilization of the veteran; (5) The 
veteran was enrolled in the VA health care system at the time 
the emergency treatment was furnished and had received 
medical services under 38 U.S.C.A. Chapter 17 within two 
years before the non-VA emergency treatment; (6) The veteran 
is financially liable to the non-VA provider of the emergency 
treatment; (7) The veteran has no health insurance coverage 
for payment or reimbursement for the emergency treatment; (8) 
The veteran has unsuccessfully exhausted claims reasonably 
available against a third party in the case of an accident or 
work-related injury; and (9) The veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728, which applies 
primarily to emergency treatment for a service-connected 
disability.  38 C.F.R. § 17.1002.  The criterion in dispute 
is the fourth listed above.

The May 2005 decision of the VA review board stated that the 
claim was approved to the point of stabilization on April 21, 
2005 and the remainder of the episode of care from April 22, 
2005 to June 28, 2005 was denied.  The decision stated that 
the veteran did not meet 38 U.S.C.A. § 17.1002(d) since at 
the point of stabilization the veteran could have been 
transferred to the VAMC.

The veteran's private medical care began on April 15, 2005 
after he was involved in a motorcycle accident while not 
wearing a helmet.  He was admitted to Lee Memorial Hospital 
in Ft. Myers, Florida, with significant orthopedic and 
pulmonary injuries.  There was no evidence of traumatic brain 
injury, myelopathy, or facial injuries.  There was blunt 
chest trauma with multiple left rib fractures and a result 
heme pneumothorax.  He required VATS for clot removal and the 
pulmonary status improved.  There was diastasis of symphysis 
pubis and the left sacroiliac joint.

As of April 21, 2005, the veteran was noted by Lee Memorial 
Hospital to be stable for transfer to a rehabilitation bed.  

In this case, the RO denied the claim based on failure to 
satisfy the requirement under 38 U.S.C.A. § 1725, and 38 
C.F.R. § 17.1002, pertaining to emergency treatment.  Citing 
the documented stability, the VA has reimbursed Lee Memorial 
Hospital for the veteran's treatment from April 15, 2005 to 
April 21, 2005.  However, the veteran continued to receive 
in-patient treatment at Lee Memorial Hospital until May 5, 
2005.

On May 5, 2005, the veteran was transferred to Tampa General 
Hospital in Tampa, Florida, for placement of an external 
fixator regarding his pelvic fracture.  However, the pin 
sites had become infected and the external fixator had to be 
removed, and the veteran was placed in an abdominal binder.  
The exact procedure for which the veteran was transferred to 
Tampa General, to achieve fixation of the pelvis, therefore 
could not be done.

On May 8, 2005, the veteran was transferred back to Lee 
Memorial Hospital and readmitted for continued care and 
management of his orthopedic injuries, as well as treatment 
of his diabetes.  The veteran was discharged from Lee 
Memorial Hospital on June 28, 2005.

The medical records are not clear as to why the veteran was 
not, at any time, transferred to a VAMC, particularly the Bay 
Pines VAMC where the veteran was a regular primary care 
patient.  As of April 21, 2005, the veteran was noted to be 
stable for transfer, yet he was never taken to a VA facility.  

It is also unclear why, on May 5, 2005, the veteran was 
transported approximately 120 miles from Lee Memorial 
Hospital to Tampa General Hospital for the pelvic fixation 
procedure, instead of to a VAMC for the same procedure.  The 
evidence does not show why the procedure was to be done 
specifically at Tampa General Hospital to the exception of 
any other facility, VA or private.

Additionally, there is no explanation in the records why the 
veteran was returned to Lee Memorial Hospital on May 8, 2005 
for continued care rather than to a VA facility.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The entire claims file should be 
forwarded to an internist or trauma 
specialist at the Bay Pines VAMC for a 
medical opinion.  The examiner should 
offer a medical opinion specifying on what 
date the veteran's condition was stable 
for transfer to a VA facility (if any).  
The examiner should explain the reasoning 
behind any opinion offered.  

2.  The VAMC should then readjudicate the 
claim.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, 
the veteran must be provided with an SSOC, 
which addresses all of the evidence 
received since the May 2006 SOC was 
issued.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

